PER CURIAM.
We affirm the appellant’s conviction and sentence. With respect to appellant’s claim that the trial court should have excluded a eodefendant’s taped statement, we have reviewed the record and based on Richardson v. Marsh, 481 U.S. 200, 107 S.Ct. 1702, 95 L.Ed.2d 176 (1987), conclude that no error occurred. We likewise find no error in the remaining points raised. However, we note that as to appellant’s claim that there was affirmative prosecutorial misconduct in the misrepresentation of plea agreements with cooperating codefendants, this issue was not raised by appellant’s trial counsel before the lower court. Therefore, it has not been properly preserved for review.
Affirmed.
*1175GLICKSTEIN and WARNER, JJ., and WALDEN, JAMES H., Senior Judge, concur.